     Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 1 of 56



1

2

3

4

5

6                     IN THE UNITED STATES DISTRICT COURT
7                           FOR THE DISTRICT OF ARIZONA
     MARNIE BRYAN,
8                                                      NO.
                     Plaintiff,
9
     v.                                                INDEX
10
     MARICOPA COUNTY, a jural entity; PAUL
11   PENZONE in his official capacity as Maricopa
     County Sheriff; GARY and JANE DOE
12   KAPLAN, a married couple; DOES 1-100,
13                   Defendants.
14

15
          Exhibit:     (A) Civil Cover Sheet
16                     (B) State Court Record
17
                                  Attachment:
18
                                  1. Supplemental Cover Sheet
19
                                  2. Recent State Court Docket
20
                                  3. Complaint
21                                4. Service Documents
22                                5. Remainder of the State Court Record
23                                6. Verification of DCA Courtney R. Glynn
24                     (C) Superior Court Notice of Removal to the Federal District Court
25

26
27

28


                                                 1
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 2 of 56




                       Exhibit A
                 Civil Cover Sheet
                                                                                                                 Page 1 of 2
              Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 3 of 56



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA


                                        Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the District of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an
                   attachment to the Complaint or Notice of Removal.

  Plaintiff                                                     Defendant
            Marnie Bryan ,                                                , Maricopa County; Paul Penzone
  (s):                                                          (s):
 County of Residence: Maricopa                                 County of Residence: Maricopa
 County Where Claim For Relief Arose: Maricopa


 Plaintiff's Atty(s):                                          Defendant's Atty(s):
 Scott Griffiths                                               Pamela A Hostallero
 LAW OFFICE OF SCOTT GRIFFITHS PLLC
                                                               Maricopa County Attorney Office
 1753 East Broadway Road, Suite 101-258
                                                               225 W. Madison Street
 Tempe, AZ 85282
                                                               Phoenix, Arizona 85224
                                                               602-506-3411


                                                               Jonathan C Simon
                                                               Maricopa County Attorney
                                                               225 W. Madison Street
                                                               Phoeniz, Arizona 85003
                                                               602-506-3411



 REMOVAL FROM MARICOPA COUNTY, CASE #CV2021-011427

 II. Basis of Jurisdiction:           3. Federal Question (U.S. not a party)

 III. Citizenship of Principal
 Parties (Diversity Cases Only)
                        Plaintiff:- N/A
                     Defendant:- N/A

 IV. Origin :                         2. Removed From State Court




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                       8/13/2021
                                                                                                           Page 2 of 2
                Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 4 of 56


 V. Nature of Suit:                 440 Other Civil Rights

 VI.Cause of Action:                By reason of the above facts, (a) the United States District Court
                                    has original jurisdiction of this civil action pursuant to 28 U.S.C.
                                    §1331, because one or more claims asserted by the Plaintiff arises
                                    under the Constitution, laws, or treaties of the United States; and
                                    (b) the case is removable pursuant to 28 U.S.C. § 1441(c). All
                                    named Defendants consent to the removal of this action.
 VII. Requested in Complaint
                  Class Action: No
              Dollar Demand:
                 Jury Demand: Yes

 VIII. This case is not related to another case.


 Signature: Pamela A. Hostallero

        Date: 8/16/2021

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in
 your browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case
 opening documents.

 Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                 8/13/2021
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 5 of 56




            EXHIBIT B
                State Court Record
                Attachments:
                1. Supplemental Cover Sheet
                2. Recent State Court Docket
                3. Complaint
                4. Service Documents
                5. Remainder of the State Court Record
                6. Verification of Pamela Hostallero
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 6 of 56




                  Attachment 1
           Supplemental Cover Sheet
                   Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 7 of 56
                                 SUPPLEMENTAL CIVIL COVER SHEET
                        FOR CASES REMOVED FROM ANOTHER JURISDICTION

                             This form must be attached to the Civil Cover Sheet at the time
                               the case is filed in the United States District Clerk's Office

                                      Additional sheets may be used as necessary.


1.       Style of the Case:
         Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
         Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
         attorney(s) of record for each party named and include their bar number, firm name, correct mailing
         address, and phone number (including area code).

         Party                                        Party Type              Attorney(s)
        Marnie Bryan                                  Plaintiff               Scott Griffiths
                                                                              LAW OFFICE OF SCOTT GRIFFITHS PLLC
                                                                              1753 East Broadway Road, Suite 101-258
                                                                              Tempe, AZ 85282




        Maricopa County                               Defendant               PAMELA A. HOSTALLERO (026711)
        Paul Penzone                                                          JONATHAN C. SIMONS (029750)
                                                                              Maricopa County Attorney's Office
                                                                              CIVIL SERVICES DIVISION
                                                                              225 West Madison Street
                                                                              Phoenix, Arizona 85003
                                                                              602-506-3411


        Gary Kaplan                                   Defendant
        Jane Doe Kaplan




2.       Jury Demand:
         Was a Jury Demand made in another jurisdiction?                Yes             No
         If "Yes," by which party and on what date?



3.       Answer:
         Was an Answer made in another jurisdiction?              Yes             No
         If "Yes," by which party and on what date?




Supp CV Cover Sheet (rev 8/20/2015)
                 Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 8 of 56
4.       Served Parties:
         The following parties have been served at the time this case was removed:

         Party                                   Date Served             Method of Service
        Maricopa County                          7/27/21                 Process Server


        Paul Penzone                             7/27/21                 Process Server


        Gary Kaplan                              8/5/21                  Process Server




5.       Unserved Parties:
         The following parties have not been served at the time this case was removed:

         Party                                              Reason Not Served




6.       Nonsuited, Dismissed or Terminated Parties:
         Please indicate changes from the style of the papers from another jurisdiction and the reason for the
         change:

         Party                                              Reason for Change




7.       Claims of the Parties:
         The filing party submits the following summary of the remaining claims of each party in this litigation:

         Party                                              Claims
        Defendant Gary Kaplan                              42 USC §1983 14th Amendment


        Defendant Maricopa County/Paul Penzone             42 USC §1983 Monell Claim


        Defendant Maricopa County                          Negligent Supervision, Training, & Retention




Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.


Supp CV Cover Sheet (rev 8/20/2015)
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 9 of 56




                Attachment 2
          Recent State Court Docket
Civil Court Case Information - Case History                                 Page 1 of 2
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 10 of 56



       Docket




    Civil Court Case Information - Case History

  Case Information
  Case Number:      CV2021-011427                Judge:      Sinclair, Joan
  File Date:        7/19/2021                    Location:   Downtown
  Case Type:        Civil

  Party Information
  Party Name                                       Relationship               Sex                 Attorney
  Marnie Bryan                                     Plaintiff                  Female              Scott Griffiths
  Maricopa County                                  Defendant                                      Pro Per
  Paul Penzone                                     Defendant                  Male                Pro Per
  Gary Kaplan                                      Defendant                  Male                Pro Per


  Case Documents
  Filing Date          Description                                                     Docket Date                  Filing Party
  7/31/2021            AFS - Affidavit Of Service                                      8/5/2021
  NOTE: PAUL PENZONE
  7/31/2021            AFS - Affidavit Of Service                                      8/5/2021
  NOTE: MARICOPA COUNTY
  7/19/2021            COM - Complaint                                                 7/20/2021
  NOTE: Complaint
  7/19/2021            CSH - Coversheet                                                7/20/2021
  NOTE: Civil Cover Sheet
  7/19/2021            CCN - Cert Arbitration - Not Subject                            7/20/2021
  NOTE: Certificate Of Compulsory Arbitration - Is Not Subject To
  7/19/2021            SUM - Summons                                                   7/20/2021
  NOTE: Summons
  7/19/2021            SUM - Summons                                                   7/20/2021
  NOTE: Summons
  7/19/2021            SUM - Summons                                                   7/20/2021
  NOTE: Summons
  7/19/2021            SUM - Summons                                                   7/20/2021
  NOTE: Summons
  7/19/2021            SUM - Summons                                                   7/20/2021
  NOTE: Summons


  Case Calendar
  There are no calendar events on file


  Judgments
  There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber... 8/11/2021
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 11 of 56




                       Attachment 3
                           Complaint
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 12  of of
                                                                    Clerk 56the Superior Court
                                                                              *** Electronically Filed ***
                                                                                  M. Bouise, Deputy
                                                                                7/19/2021 5:09:13 PM
                                                                                  Filing ID 13141759

 1 Scott Griffiths (028906)
   LAW OFFICE OF SCOTT GRIFFITHS PLLC
 2
   201 E Southern Avenue, Suite 207
 3 Tempe, Arizona 85282
   Ph: 602-875-0601
 4
   Fax: 602-926-1864
 5 docket@griffithslawaz.com
   Attorney for Plaintiff
 6
 7                           IN THE SUPERIOR COURT OF ARIZONA
                            IN AND FOR THE COUNTY OF MARICOPA
 8
 9   MARNIE BRYAN,                                     Case No.: _________________
                                                                 CV2021-011427
10
                    Plaintiff,
11    v.                                               COMPLAINT
12
     MARICOPA COUNTY, a jural entity;
13   PAUL PENZONE in his official capacity as
     Maricopa County Sheriff; GARY and JANE
14
     DOE KAPLAN, a married couple; DOES 1-
15   100,
16
                    Defendants.
17
18         For her Complaint against Defendants, Plaintiff Marnie Bryan alleges as follows:
19                               PARTIES, JURISDICTION, AND VENUE
20         1.     Plaintiff Marnie Bryan is a resident of Maricopa County, Arizona.
21         2.     Defendant Maricopa County is a political subdivision of the State of Arizona
22 that can sue and be sued in its own name.
23         3.     Defendant Maricopa County Sheriff’s Office (“MCSO”) is a law enforcement
24 agency in Maricopa County, Arizona that acts by and through its officials, employees, and
25 agents.
26         4.     Defendant Paul Penzone is the Sheriff of Maricopa County and is sued in his
27 official capacity. He is the final decision-maker for Maricopa County in the area of law
28 enforcement and is responsible for setting and implementing the policies and practices of the



                                                   1
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 13 of 56




 1 MCSO, including but not limited to, creating and regulating policies regarding the
 2 professional behaviors and acts of MCSO employees, including Detective Gary Kaplan.
 3         5.     Defendant Gary Kaplan was, at the time of the events alleged herein, a resident
 4 of Maricopa County, Arizona.
 5         6.     Defendant Jane Doe Kaplan is the spouse of Gary Kaplan. Defendant Jane Doe
 6 Kaplan is named because at all relevant times herein, Defendant Gary Kaplan was acting for
 7 the benefit of his marital community and therefore the marital community is liable for the acts
 8 of Defendant Gary Kaplan.
 9         7.     Defendants Does 1-100 represent individual and entity defendants whose
10 identities are currently unknown but are responsible, in whole or in part, for Plaintiff’s
11 damages alleged herein. Plaintiff will move to substitute the names of these defendants upon
12 discovery of same.
13         8.     For the purposes of Plaintiff’s claims arising under 42 U.S.C. §1983, at all
14 relevant times, Defendants were acting under the color of state law.
15         9.     For the purposes of Plaintiff’s state law claims, Defendants Maricopa County
16 and MCSO are liable for the acts and omissions of Defendant Gary Kaplan under the theory
17 of respondeat superior.
18         10.    Venue is proper in this Court as the actions and events at issue in this case
19 occurred in Maricopa County, Arizona.
20         11.    This court has subject matter jurisdiction of the matters at issue in this
21 Complaint.
22         12.    Plaintiff has served a Notice of Claim on Maricopa County, the MCSO, and
23 Gary Kaplan in compliance with A.R.S. § 12-821.01. More than sixty days has passed since
24 the Plaintiff has served the Notice of Claim and Defendants have not responded to said Notice
25 of Claim.
26 //
27 //
28



                                                    2
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 14 of 56




 1                                    FACTUAL ALLEGATIONS
 2         13.    On or about the evening of July 17, 2020, Plaintiff went to her boyfriend, William’s,
 3 home in Chandler. Before she arrived and continuing after she got there, William had consumed
 4 alcohol and drugs.
 5         14.    A short while later, William began arguing with Plaintiff and became verbally and
 6 physically abusive to Plaintiff.
 7         15.    William physically assaulted Plaintiff and threatened her life with a pistol that he
 8 had in his home. He had used that same pistol to threaten Plaintiff in a similar manner on prior
 9 occasions.
10         16.    Being timid and passive, Plaintiff slowly de-escalated the situation before calling a
11 Lyft and fleeing the scene to her own apartment.
12         17.    Back in the safety of her apartment, Plaintiff was distraught, emotional, and
13 physically drained. She ended up falling asleep for a few hours.
14         18.    When she woke up the following morning, she contacted the Mesa Police
15 Department, and an officer was immediately dispatched to meet her. After learning that the
16 domestic assault had happened on a county island in Chandler, the Mesa Police Department
17 directed her to contact the MCSO to report the crime.
18         19.    When Plaintiff contacted MCSO, an officer immediately responded to her home
19 location. That officer took notes and started a report. Plaintiff was asked to go to the MCSO’s
20 Mesa office on Monday morning, July 20th to meet with Detective Gary Kaplan.
21         20.    On Monday morning, Plaintiff went to the MCSO’s office to meet Detective Gary
22 Kaplan.
23         21.    When Plaintiff arrived at Detective Kaplan’s office, she was quickly ushered back
24 to an interview room where they discussed the events of the prior evening and William’s threats
25 to kill her.
26         22.    Detective Gary Kaplan learned about William and his violent outbursts.
27         23.    Detective Kaplan also learned that Plaintiff was previously emotionally and
28 physically abused and that she immediately and easily acquiesces to authority.



                                                    3
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 15 of 56




 1         24.    When the interview was over, Plaintiff returned to the lobby to wait for her sister to
 2 come pick her up. Detective Kaplan followed her to the lobby and told her that he didn’t want her
 3 to wait alone and sat with her in the lobby, continuing small talk and learning about her.
 4         25.    After Plaintiff’s sister arrived at the MCSO office, Plaintiff left with her sister.
 5         26.    Plaintiff had not even gotten a mile away before she began receiving text messages
 6 from Detective Kaplan urging her to get a restraining order against William.
 7         27.    Detective Kaplan offered to pick Plaintiff up the following morning from her house
 8 to take her to get the restraining order.
 9         28.    Plaintiff acknowledged the texts but did not think it was appropriate for Detective
10 Kaplan to assist her in doing so.
11         29.    The following morning, Plaintiff called a Lyft and went to the courthouse to get the
12 restraining order against William.
13         30.    While she was there, Detective Kaplan began texting Plaintiff, offering to pick her
14 up at her house and accompany her to get the restraining order.
15         31.    When Plaintiff responded that she was already at the courthouse, Detective Kaplan
16 insisted that he would come pick her up and take her home from the courthouse.
17         32.    Plaintiff was unsure of what to do and how to respond. She did not feel comfortable,
18 but she knew that Detective Kaplan was actively investigating the case against William and trusted
19 that he was looking out for her interests.
20         33.    Plaintiff acquiesced and agreed to let Detective Kaplan drive her home.
21         34.    Detective Kaplan arrived at the courthouse in his MCSO vehicle and was dressed in
22 his work uniform.
23         35.    On the way to her home, Detective Kaplan pushed to learn more about Plaintiff’s
24 home life. For instance, Detective Kaplan asked her who she lived with. Plaintiff answered that
25 she lived with her son.
26         36.    Detective Kaplan then asked if Plaintiff’s son was at home right then. Plaintiff began
27 responded that her son was at home.
28



                                                      4
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 16 of 56




 1         37.    Detective Kaplan continued small talk, learning about Plaintiff’s home life and
 2 interests.
 3         38.    After a few moments, they arrived at Plaintiff’s home. Detective Kaplan watched as
 4 Plaintiff got out of Kaplan’s vehicle, unlocked the door, and went into her home.
 5         39.    Moments after dropping her off, Kaplan continued to send text messages to Plaintiff.
 6         40.    He texted a “word of advice… don’t date crazy men.” He included an emoji with
 7 the text message.
 8         41.    Plaintiff thought that the text messages were inappropriate and felt that the inclusion
 9 of the emoji was unprofessional and too friendly. But she trusted that Detective Kaplan was
10 working in her best interest and was helping her deal with William and the fact that he had
11 threatened her life with a gun. Plaintiff responded in joking fashion.
12         42.    Detective Kaplan pushed for more, texting her that she needed a dog.
13         43.    Plaintiff responded that she had a German Shepherd and they exchanged messages
14 about German Shepherd dogs.
15         44.    Detective Kaplan texted, “I wld have love to have met him” and eventually texted,
16 “I’m still only 2 miles away. Shod I turn around and say hi”.
17         45.    Plaintiff was unsure of what to do and became nervous and flustered. Not wanting
18 to upset Kaplan and now knowing how to tell him no, Plaintiff did what she always does –
19 acquiesce to authority. She answered, “sure”. Detective Kaplan responded, “5 min.”
20         46.    When Detective Kaplan arrived back at Plaintiff’s home, he invited himself into her
21 home.
22         47.    While he was there, Detective Kaplan met Plaintiff’s dog and began playing with
23 the dog.
24         48.    Detective Kaplan initially sat in a chair across the room from Plaintiff.
25         49.    He soon moved closer to her from his seat to the couch where she was sitting. As
26 they both sat on the opposite ends of the couch, Detective Kaplan began moving toward her until
27 he was next to her.
28         50.    Plaintiff began to get scared and excused herself to the restroom.



                                                     5
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 17 of 56




 1         51.    When she came out of the restroom, Detective Kaplan was standing at the door of
 2 the restroom. Detective Kaplan asked where her bedroom was, and Plaintiff reluctantly told him
 3 that it was the room adjacent to the bathroom.
 4         52.    He then walked into her bedroom.
 5         53.    Plaintiff was curious why he was walking into her room, so she followed him. When
 6 she got to the door, she peered into the room and saw that Detective Kaplan was taking off his
 7 gun belt and then started taking off his clothes.
 8         54.    As he finished undressing, he ordered Plaintiff to do the same.
 9         55.    Plaintiff knew that Detective Kaplan was investigating William and didn’t want to
10 anger Detective Kaplan to the point that he would stop the investigation. She had also never been
11 in a position where a man, let alone a law enforcement officer, was in her home and demanding
12 that she undress.
13         56.    Plaintiff, who has a history of traumatic experiences with men, did not know what
14 to do or how to respond. So, she once again acquiesced and complied with his order.
15         57.    Detective Kaplan then proceeded to push Plaintiff down onto her bed and force
16 himself on her sexually, raping her without a condom.
17         58.    When Detective Kaplan was done, he quickly got dressed and started toward the
18 door.
19         59.    As Detective Kaplan left Plaintiff’s home, he told her that she was lucky and that
20 she could check one item off her bucket list. When Plaintiff asked what he meant, Detective
21 Kaplan responded that sleeping with a cop was something that all women wanted and that she was
22 lucky that he had.
23         60.    After he left her house, Plaintiff was emotional and had no idea how to even process
24 what had happened.
25         61.    Within hours of leaving her home, Detective Kaplan began texting Plaintiff again,
26 asking personal things like what she was wearing, if he could come back to her house, if she had
27 a good time with him, if her “dog” needed another visit.
28



                                                       6
             Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 18 of 56




 1           62.   Plaintiff was terrified after what happened and was afraid that if she responded to
 2 personal questions, he would take it as an invitation to come back and rape her again. She also
 3 felt that if she didn’t respond, Detective Kaplan would not continue his investigation.
 4           63.   So, fearing reprisal from Detective Kaplan, she began responding to his text
 5 messages more and more slowly and tried to politely reject his messages. Soon afterward,
 6 Detective Kaplan slowed down his texting.
 7           64.   Sometime in the first week of August, William broke into Plaintiff’s house and
 8 found her phone. He looked through her phone without permission.
 9           65.   When William opened her phone and discovered the text messages, he figured out
10 that Detective Kaplan had abused his position of authority to become friendly and flirtatious with
11 Plaintiff.
12           66.   William told Plaintiff that the charges against him needed to be dropped or he
13 planned on calling the MCSO to report Detective Kaplan’s personal relationship and the obvious
14 conflict of interest in Kaplan’s relationship with Plaintiff.
15           67.   Plaintiff, now scared with the prospect that William may not be charged with
16 assaulting her and threatening her life, called Detective Kaplan to tell him about William and his
17 threat.
18           68.   In response, Detective Kaplan immediately drove to Plaintiff’s home in full uniform
19 and in the black SUV that MCSO detectives drive.
20           69.   When he arrived, Detective Kaplan looked at the phone and William’s text messages
21 briefly. He appeared to type a message and delete some other messages before closing her phone.
22           70.   Detective Kaplan then turned to Plaintiff and moved closer to her, backing her into
23 the bedroom, where he raped her again, without a condom. This time, Plaintiff was still wearing
24 her dress.
25           71.   When Detective Kaplan finished, he immediately got dressed and left Plaintiff’s
26 home.
27           72.   Within a day or two, the Maricopa County Attorney’s Office decided that it would
28 not press charges against William. As a result, William’s charges were dropped.



                                                      7
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 19 of 56




 1         73.    In the days following the second assault, Plaintiff initially hid the fact that she was
 2 raped and taken advantage of by Detective Kaplan. But soon the emotional turmoil was too much
 3 for her and she reluctantly told her family about Detective Kaplan and how he had raped her twice.
 4         74.    Plaintiff’s family urged her to go to the hospital or, at a minimum, contact the
 5 MCSO to report the rape. But Plaintiff was deathly afraid of Detective Kaplan and decided, like
 6 many rape victims do, to not report it.
 7         75.    Meanwhile, William was unafraid of Detective Kaplan. On or about September 17,
 8 2020, to get even with Detective Kaplan for not dropping the charges, William contacted the
 9 MCSO and told them about Kaplan’s relationship with Plaintiff.
10         76.    After receiving William’s call, the Sheriff’s Office opened a case with the
11 Professional Standards Bureau (the “PSB”), the department at the MCSO that investigates officer
12 conduct.
13         77.    On or about September 23, 2020, the MCSO, through Detective Kaplan, closed its
14 investigation into William.
15         78.    However, an investigation into Detective Kaplan was already underway and on
16 October 2, 2020, investigators from the PSB interviewed Plaintiff and learned her side of the story.
17         79.    Incredibly, the detectives with the PSB told Plaintiff that Detective Kaplan had
18 sexually assaulted victims of other violent crimes and assured her that Plaintiff was not alone.
19         80.    In other words, Defendant Maricopa County knew about Detective Kaplan’s
20 proclivity to befriend and sexually assault victims of crimes, including violent crimes.
21         81.    Despite this knowledge, the Defendant Maricopa County permitted Detective
22 Kaplan to continue to work for MCSO, investigate violent crimes, and put victims like Plaintiff,
23 in harm’s way.
24         82.    Defendants Maricopa County failed to train its detectives, including Detective
25 Kaplan, about Plaintiff’s well-established right to bodily integrity and security.
26         83.    Likewise, Defendants Does 1-100 also knew about Detective Kaplan’s proclivity to
27 befriend and sexually assault victims of crimes, including violent crimes. Does 1-100 failed to
28



                                                     8
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 20 of 56




 1 intervene to prevent Detective Kaplan from being in a position to sexually assault victims of
 2 crimes.
 3         84.    The detectives at the PSB asked for Plaintiff’s help in getting Detective Kaplan to
 4 admit his acts.
 5         85.    At first, Plaintiff refused to assist the PSB. But after learning that Kaplan had done
 6 this before, she reluctantly agreed to assist the PSB by texting and then making a telephone call
 7 to Detective Kaplan on his department issued cell phone.
 8         86.    Working with PSB, Plaintiff told Detective Kaplan that she was pregnant from the
 9 rape.
10         87.    During the recorded conversation, Detective Kaplan admitted that he had in fact had
11 sex with her and offered to pay for an abortion.
12         88.    A short while later, the investigators from the PSB went to Detective Kaplan’s office
13 and conducted an interview with him wherein he freely admitted the sexual encounters with
14 Plaintiff.
15         89.    In the hours after Plaintiff bravely called Detective Kaplan and got him to admit his
16 acts, Detective Kaplan was arrested and charged with two counts of violating A.R.S. § 13-1412 –
17 Unlawful Sexual Conduct; Peace Officer.
18         90.    However, the charges were dropped almost immediately after the Maricopa County
19 Attorney’s Office decided that Plaintiff, the victim of William’s domestic violence, was not a
20 “subject of an investigation.”
21         91.    Detective Kaplan was released from custody and now Plaintiff lives in fear of
22 reprisal from Detective Kaplan and his law-enforcement friends at the MCSO.
23         92.    Upon information and belief, Detective Kaplan still works for MCSO and is still a
24 detective where he has the capacity to manipulate and take advantage of victims of crimes, like
25 Plaintiff.
26         93.    Plaintiff has since searched online and found at least one other instance where a
27 different MCSO detective had slept with witness(es) to crimes and had not been fired or otherwise
28 punished. Even after the well-publicized events surrounding that officer, Defendant Maricopa



                                                      9
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 21 of 56




 1 County failed to enact policies or procedures to prevent such actions on the part of its employees,
 2 including Defendant Kaplan.
 3         94.    As a result of the Defendants’ actions and inactions, Plaintiff has incurred mental
 4 anguish and psychological/emotional damages in an amount to be proven at trial.
 5         95.    Upon information and belief, Defendant Kaplan remains employed by the
 6 Maricopa County Sheriff’s Office as a detective.
 7                                      CLAIMS FOR RELIEF
 8                                            COUNT 1
                        Violation of Fourteenth Amendment / 42 U.S.C. § 1983
 9
                        (Against Defendant Gary Kaplan and Doe Defendants)
10
11         96.    Plaintiff restates and realleges the allegations of the previous paragraphs in this
12 Complaint as if fully set forth herein.
13         97.    At all relevant times, Defendants Gary Kaplan and Doe Defendants were acting
14 under the color of state law.
15         98.    As alleged herein, Defendant Kaplan knew he should not have sexually assaulted
16 Plaintiff or had sex with the victim of a crime that he was investigating.
17         99.    As alleged herein, Doe Defendants knew that Defendant Kaplan had a proclivity
18 toward aggressively seeking sexual relationships with victims of crimes he was investigating.
19         100. Plaintiff had a protected liberty interest in freedom from sexual advances, abuse,
20 and harassment created by Defendant Kaplan and Doe Defendants.
21         101. Plaintiff’s rights to bodily security include the right to be free from sexual abuse at
22 the hands of law enforcement officers who are investigating crimes where Plaintiff was a victim.
23         102. As alleged herein, Defendant Kaplan sexually assaulted Plaintiff on multiple
24 occasions while she was in a weakened and victimized state.
25         103. In doing so, or in preparation for doing so, he presented himself in full uniform and
26 using County issued vehicles and phones. He utilized his position of power and authority as a law
27 enforcement officer and investigator of violent crimes to befriend Plaintiff.
28



                                                    10
            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 22 of 56




 1          104. Detective Kaplan offered to assist Plaintiff in securing a ride to and from the
 2 courthouse to get an order of protection. He offered advice about getting a dog. He made personal
 3 comments to Plaintiff about her choice in men while he was in a position of power and authority
 4 and while Plaintiff was in a weakened and victimized state. In doing so, Detective Kaplan preyed
 5 on Plaintiff using the trappings of his uniform and as a detective for MCSO.
 6          105. As a result of Defendant Kaplan and the Doe Defendants’ actions and inactions,
 7 Plaintiff sustained damages, including mental anguish and psychological/emotional damages in
 8 an amount to be proven at trial.
 9          106. Pursuant to 42 U.S.C. § 1983, Plaintiff is entitled to an award of compensatory and
10 punitive damages due to Defendant Kaplan and the Doe Defendants’ reckless and callously
11 indifferent conduct.
12          107. Pursuant to 42 U.S.C. § 1988 and other applicable law, Plaintiff is entitled to an
13 award of her incurred attorneys’ fees and costs.
14                                          COUNT 2
                 UNCONSTITUTIONAL PRACTICES/ MONELL / 42 U.S.C. § 1983
15
                 (Against Maricopa County and Paul Penzone, in his official capacity)
16
17
            108. Plaintiff restates and realleges the allegations of the previous paragraphs in this
18
     Complaint as if fully set forth herein.
19
            109. Defendant Paul Penzone is the duly elected sheriff of Maricopa County, Arizona.
20
     He is the final decision-maker for Maricopa County in the area of law enforcement and is
21
     responsible for setting and implementing the policies and practices of the MCSO, including but
22
     not limited to, creating and regulating policies regarding the professional behaviors and acts of
23
     MCSO employees, including Detective Gary Kaplan.
24
            110. As alleged herein, Sheriff Penzone and Maricopa County have adopted,
25
     promulgated, and approved written and unwritten policies, procedures, and customs that violate
26
     the Fourteenth Amendment the United States Constitution because these policies, procedures, and
27
     customs are deliberately indifferent to Plaintiff’s right to bodily security.
28



                                                      11
           Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 23 of 56




 1         111. These include unwritten policies to ignore instances where its employees, including
 2 Detective Kaplan, are known to take advantage of their position of power and authority to harass,
 3 make advances on, and/or sexually assault victims of serious and violent crimes.
 4         112. Despite well-publicized instances in the past where MCSO detectives had sexual
 5 relationships with victims of serious or violent crimes and who were known by detectives to be
 6 vulnerable, Sheriff Penzone and Maricopa County have not instituted policies or procedures that
 7 prohibit the acts alleged herein.
 8         113. The result of these policies, procedures, and customs is that victims of crimes can
 9 again be victimized, but this time by Maricopa County detectives who are charged with
10 investigating crimes against the victim and protecting them and their rights.
11         114. The result of these policies, procedures, and customs also means that detectives can
12 exploit the victims of violent crimes for their own purposes.
13         115. Sheriff Penzone and Maricopa County’s failure to create a policy that prohibits its
14 officers from violating a person’s right to bodily security and permits those detectives who are
15 known to harass, make advances on, and/or sexually assault victims of serious and violent crimes
16 demonstrates deliberate indifference to Plaintiff’s well-established civil rights.
17         116. By adopting, promulgating, and approving such policies, procedures, and customs,
18 Defendants Sheriff Penzone and Maricopa County were objectively unreasonable and undertook
19 actions with willful, reckless, and malicious indifference to Plaintiff’s rights.
20         117. Defendants Penzone and Maricopa County failed to protect Plaintiff from a
21 predictable and shocking result of its written and unwritten policies, procedures, and customs.
22         118. As a result of Defendant Penzone and Maricopa County’s actions and inactions,
23 Plaintiff sustained damages, including mental anguish and psychological/emotional damages in
24 an amount to be proven at trial.
25         119. Pursuant to 42 U.S.C. § 1983, Plaintiff is entitled to an award of compensatory and
26 punitive damages due to Defendants Penzone and Maricopa County’s reckless and callously
27 indifferent conduct.
28



                                                     12
            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 24 of 56




 1          120. Pursuant to 42 U.S.C. § 1988 and other applicable law, Plaintiff is entitled to an
 2 award of her incurred attorneys’ fees and costs.
 3                                              COUNT 3
                               Intentional Infliction of Emotional Distress
 4
                                      (Against Defendant Kaplan)
 5
            121. Plaintiff restates and realleges the allegations of the previous paragraphs in this
 6
     Complaint as if fully set forth herein.
 7
            122. As alleged herein, Detective Kaplan sexually assaulted Plaintiff twice. As such,
 8
     Detective Kaplan’s actions were intentional and reckless.
 9
            123. Likewise, Detective Kaplan’s conduct was extreme and outrageous. This is because
10
     he sexually assaulted Plaintiff while investigating a violent crime where Plaintiff was a victim.
11
     Detective Kaplan used the trappings of this position of authority and responsibility to gain
12
     Plaintiff’s trust and gain access to her home.
13
            124. As a result of Defendant Kaplan’s actions, Plaintiff sustained damages, including
14
     mental anguish and psychological/emotional damages in an amount to be proven at trial.
15
                                               COUNT 4
16                           Negligent Training, Supervision, and Retention
                                 (Against Defendant Maricopa County)
17
18          125. Plaintiff restates and realleges the allegations of the previous paragraphs in this

19 Complaint as if fully set forth herein.
20      126. As the governmental agency responsible for the actions of the MCSO and its

21 officers, Defendant Maricopa County owed a duty to the public to properly train and supervise its
22 employees, including Detective Kaplan. This includes, without limitation, training its detectives
23 to respect professional and personal boundaries. This also includes supervising detectives that it
24 suspects, or knows, have a proclivity to have sexual relationships with witnesses or victims of
25 crimes.
26       127. As alleged herein, Defendant Maricopa County knew about prior instances where

27 Detective Kaplan had inappropriate sexual relationships or sexually assaulted a witness or victim
28 of a crime that he was investigating.



                                                      13
            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 25 of 56




 1          128. Despite this knowledge, Defendant Maricopa County retained Detective Kaplan.
 2          129. Defendant Maricopa County failed to properly train its detectives, including
 3 Detective Kaplan, to avoid violating professional and personal boundaries resulting in sexual
 4 relationships or assaults with witnesses or victims, including Plaintiff.
 5          130. As alleged herein, Defendant Maricopa County failed to properly supervise its
 6 detectives, including Detective Kaplan, resulting in another instance where Detective Kaplan
 7 exploited his position of power to sexually assault Plaintiff.
 8          131. As a result of Defendant Maricopa County’s breaches of its duties, Plaintiff
 9 sustained damages, including mental anguish and psychological/emotional damages in an amount
10 to be proven at trial.
11                                              COUNT 5
                                                  Battery
12
                                     (Against Defendant Gary Kaplan)
13
            132. Plaintiff restates and realleges the allegations of the previous paragraphs in this
14
     Complaint as if fully set forth herein.
15
            133. As alleged herein, Defendant Kaplan intentionally caused offensive and harmful
16
     contact with Plaintiff.
17
            134. As a result of Defendant Kaplan’s actions, Plaintiff sustained damages, including
18
     mental anguish and psychological/emotional damages in an amount to be proven at trial.
19
20
                                         PRAYER FOR RELIEF
21
            WHEREFORE, Plaintiff seeks a judgment in its favor and against all Defendants:
22
                   A.       For compensatory, general, and special damages in an amount to be proven
23
                   at trial, including compensation for loss of enjoyment of life, that is, the
24
                   participation in life’s activities to the quality and extent normally enjoyed before
25
                   the events alleged in this Complaint;
26
27                 B.       For punitive damages;
28



                                                      14
     Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 26 of 56




 1        C.    For attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and any other
 2        applicable law;
 3        D.    For pre-judgment and post-judgment inter to the extent permitted by law;
 4
          E.    For such other and further relief as the Court deems just and proper under
 5
          the circumstances.
 6
 7
     RESPECTFULLY SUBMITTED this 19th day of July 2021.
 8
 9
                                    LAW OFFICE OF SCOTT GRIFFITHS PLLC
10
11                                  /s Scott Griffiths
                                    Scott Griffiths
12
                                    201 E Southern Ave, Suite 207
13                                  Tempe, Arizona 85282
                                    Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          15
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 27 of 56




                       Attachment 4
                    Service Documents
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 28 of 56
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 29 of 56
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 30 of 56
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 31 of 56




                       Attachment 5
          Remainder of State Court Record
                                             Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 32 of 56



                                                                                              Clerk of the Superior Court
                                                                                              *** Electronically Filed ***
                                                                                                  M. Bouise, Deputy
                                                                                                7/19/2021 5:09:13 PM
                                                                                                  Filing ID 13141760
                                     In the Superior Court of the State of Arizona
                                     In and For the County of Maricopa

                                     Plaintiff's Attorney:
                                     Scott Griffiths
                                     Bar Number: 028906, issuing State: AZ                  CV2021-011427
                                     Law Firm: The Law Office of Scott Griffiths PLLC
                                     1753 E Broadway Road Suite 101-258
                                     Tempe, AZ 85282
                                     Telephone Number: (602)790-7298
                                     Email address: scott@griffithslawaz.com


                                     Plaintiff:
                                     Marnie Bryan


                                     Defendants:
                                     Maricopa County


                                     Paul Penzone


                                     Gary Kaplan


                                     Jane Kaplan


                                     Does 1-100


                                     Discovery Tier t3


                                     Case Category: Tort Non-Motor Vehicle
                                     Case Subcategory: Intentional Tort
AZturboCourt.gov Form Set #5913976
                                            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 33  of of
                                                                                                     Clerk 56the Superior Court
                                                                                                               *** Electronically Filed ***
                                                                                                                   M. Bouise, Deputy
                                                                                                                 7/19/2021 5:09:13 PM
                                     Person/Attorney Filing: Scott Griffiths                                       Filing ID 13141761
                                     Mailing Address: 1753 E Broadway Road Suite 101-258
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (602)790-7298
                                     E-Mail Address: scott@griffithslawaz.com
                                     [ ☐ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028906, Issuing State: AZ


                                                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       IN AND FOR THE COUNTY OF MARICOPA

                                     Marnie Bryan
                                     Plaintiff(s),                                          Case No. CV2021-011427
                                     v.
                                     Maricopa County, et al.                                CERTIFICATE OF
                                     Defendant(s).                                          COMPULSORY ARBITRATION

                                     I certify that I am aware of the dollar limits and any other limitations set forth by the
                                     Local Rules of Practice for the Maricopa County Superior Court, and I further certify that
                                     this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
                                     the Arizona Rules of Civil Procedure.


                                     RESPECTFULLY SUBMITTED this


                                                                       By: Scott Griffiths /s/
                                                                            Plaintiff/Attorney for Plaintiff
AZturboCourt.gov Form Set #5913976
                                            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 34  of of
                                                                                                     Clerk 56the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                     M. Bouise, Deputy
                                                                                                                   7/19/2021 5:09:13 PM
                                     Person/Attorney Filing: Scott Griffiths                                         Filing ID 13141762
                                     Mailing Address: 1753 E Broadway Road Suite 101-258
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (602)790-7298
                                     E-Mail Address: scott@griffithslawaz.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028906, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Marnie Bryan
                                      Plaintiff(s),                                          Case No. CV2021-011427
                                      v.
                                      Maricopa County, et al.                                SUMMONS
                                      Defendant(s).

                                     To: Maricopa County

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5913976




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 35 of 56




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: July 19, 2021

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: MICHELLE BOUISE
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5913976




                                                                                                                2
                                            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 36  of of
                                                                                                     Clerk 56the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                     M. Bouise, Deputy
                                                                                                                   7/19/2021 5:09:13 PM
                                     Person/Attorney Filing: Scott Griffiths                                         Filing ID 13141763
                                     Mailing Address: 1753 E Broadway Road Suite 101-258
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (602)790-7298
                                     E-Mail Address: scott@griffithslawaz.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028906, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Marnie Bryan
                                      Plaintiff(s),                                          Case No. CV2021-011427
                                      v.
                                      Maricopa County, et al.                                SUMMONS
                                      Defendant(s).

                                     To: Paul Penzone

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5913976




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 37 of 56




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: July 19, 2021

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: MICHELLE BOUISE
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5913976




                                                                                                                2
                                            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 38  of of
                                                                                                     Clerk 56the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                     M. Bouise, Deputy
                                                                                                                   7/19/2021 5:09:13 PM
                                     Person/Attorney Filing: Scott Griffiths                                         Filing ID 13141764
                                     Mailing Address: 1753 E Broadway Road Suite 101-258
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (602)790-7298
                                     E-Mail Address: scott@griffithslawaz.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028906, Issuing State: AZ

                                                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                             IN AND FOR THE COUNTY OF MARICOPA

                                      Marnie Bryan
                                      Plaintiff(s),                                          Case No. CV2021-011427
                                      v.
                                      Maricopa County, et al.                                SUMMONS
                                      Defendant(s).

                                     To: Gary Kaplan

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5913976




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 39 of 56




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: July 19, 2021

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: MICHELLE BOUISE
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5913976




                                                                                                                2
                                            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 40  of of
                                                                                                     Clerk 56the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                     M. Bouise, Deputy
                                                                                                                   7/19/2021 5:09:13 PM
                                     Person/Attorney Filing: Scott Griffiths                                         Filing ID 13141765
                                     Mailing Address: 1753 E Broadway Road Suite 101-258
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (602)790-7298
                                     E-Mail Address: scott@griffithslawaz.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028906, Issuing State: AZ

                                                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                             IN AND FOR THE COUNTY OF MARICOPA

                                      Marnie Bryan
                                      Plaintiff(s),                                          Case No. CV2021-011427
                                      v.
                                      Maricopa County, et al.                                SUMMONS
                                      Defendant(s).

                                     To: Jane Kaplan

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5913976




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 41 of 56




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: July 19, 2021

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: MICHELLE BOUISE
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5913976




                                                                                                                2
                                            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 42  of of
                                                                                                     Clerk 56the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                     M. Bouise, Deputy
                                                                                                                   7/19/2021 5:09:13 PM
                                     Person/Attorney Filing: Scott Griffiths                                         Filing ID 13141766
                                     Mailing Address: 1753 E Broadway Road Suite 101-258
                                     City, State, Zip Code: Tempe, AZ 85282
                                     Phone Number: (602)790-7298
                                     E-Mail Address: scott@griffithslawaz.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 028906, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Marnie Bryan
                                      Plaintiff(s),                                          Case No. CV2021-011427
                                      v.
                                      Maricopa County, et al.                                SUMMONS
                                      Defendant(s).

                                     To: Does 1-100

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5913976




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 43 of 56




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: July 19, 2021

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: MICHELLE BOUISE
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5913976




                                                                                                                2
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 44 of 56
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 45 of 56
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 46 of 56
 Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 47 of 56




                        Attachment 6
Verification of DCA Attorney Pamela A. Hostallero
     Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 48 of 56



1                     VERIFICATION OF PAMELA A. HOSTALLERO
2

3    STATE OF ARIZONA)

4                            )ss.
5
       County of Maricopa)
6

7          I, Pamela A. Hostallero, declare under penalty of perjury that I am a Deputy County
8
     Attorney with the Maricopa County Attorney’s Office, Civil Services Division and that the
9
     attached documents are true and complete copies of all pleadings and other documents filed
10

11   in the state court proceeding Marnie Bryan v. Maricopa County, et al., Maricopa County
12   Superior Court Case No. CV2021-011427
13

14                                  DATED this 16th day of August 2021.
15
                                               ALLISTER ADEL
16                                             MARICOPA COUNTY ATTORNEY

17                                             /s/Pamela A. Hostallero
18                                             PAMELA A. HOSTALLERO
                                               Deputy County Attorney
19

20
21

22

23

24

25

26
27

28


                                                 1
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 49 of 56




                       Exhibit C
  Superior Court Notice of Removal to
     the Federal District Court
            Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 50 of 56




1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2

3    By:   PAMELA A. HOSTALLERO (026711)
           hostallp@mcao.maricopa.gov
4          JONATHAN C. SIMONS (029750)
5          simonj@mcao.maricopa.gov
           Deputy County Attorneys
6
     CIVIL SERVICES DIVISION
7
     225 West Madison Street
8    Phoenix, Arizona 85003
     Telephone (602) 506-3411
9
     Facsimile (602) 506-4316
10   ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 0003200
11
     Attorneys for Defendants Maricopa County
12   and Paul Penzone
13
               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
14
                        IN AND FOR THE COUNTY OF MARICOPA
15
     MARNIE BRYAN,                                    No. CV2021-011427
16

17                Plaintiffs,
                                                      NOTICE OF FILING NOTICE OF
18   vs.                                              REMOVAL

19   MARICOPA COUNTY, a jural entity;                 (Assigned to the Honorable Joan M.
20   PAUL PENZONE in his official capacity as         Sinclair)
     Maricopa County Sheriff; GARY and JANE
21   DOE KAPLAN, a married couple; DOES 1-
22   100,

23                Defendants.
24

25         TO THE CLERK OF THE COURT AND PLAINTIFF:

26         PLEASE TAKE NOTICE THAT Defendants Maricopa County and Sheriff Paul
27
     Penzone, (“Defendants”) hereby notify this Court that it has filed a Notice of Removal of
28




                                                -1-
               Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 51 of 56




1
     this action to the United States District Court for the District of Arizona. A copy of the

2    Notice of Removal (without attachments) is attached hereto as Exhibit A.
3
                RESPECTFULLY SUBMITTED this 16th day of August 2021.
4
                                                                 ALLISTER ADEL
5                                                                MARICOPA COUNTY ATTORNEY

6                                                                BY: s/Pamela Hostallero
                                                                     PAMELA A. HOSTALLERO
7                                                                    JONATHAN C. SIMON
                                                                      Attorneys for Defendants Maricopa
8                                                                    County and Paul Penzone
9
                                              CERTIFICATE OF SERVICE
10
            I hereby certify that on August 16, 2021, I caused the foregoing document to be
11   electronically transmitted to the Clerk’s Office using the TurboCourt System for filing and
12   transmittal of a Notice of Electronic Filing to the following registrants:
13

14   The Honorable Joan M. Sinclair
     Judge of the Superior Court
15   East Court Building
16   101 W. Jefferson Street, Courtroom 911
     Phoenix, AZ 85003
17

18   Scott Griffiths
     LAW OFFICE OF SCOTT GRIFFITHS PLLC
19   1753 East Broadway Road, Suite 101-258
20   Tempe, AZ 85282
     scott@griffithslawaz.com
21   Attorneys for Plaintiff
22

23   s/D. Shinabarger
24   S:\CIVIL\CIV\Matters\CJ\2021\Bryan, Marnie v MC et al. 2021-138\Pleadings\Removal to DC\C. NO of Removal SC.docx

25

26

27

28




                                                                     -2-
Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 52 of 56




                       Exhibit A
     Notice of Removal from Maricopa
    County Superior Court to District Court
     Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 53 of 56



1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2

3    By: PAMELA A. HOSTALLERO (026711)
         JONATHAN C. SIMONS (029750)
4        Deputy County Attorneys
         hostallp@mcao.maricopa.gov
5
         simonj@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    225 West Madison Street
8    Phoenix, Arizona 85003
     Telephone (602) 506-3411
9    Facsimile (602) 506-8567
     ca-civilmailbox@mcao.maricopa.gov
10
     MCAO Firm No. 00032000
11   Attorney for Defendants Maricopa County
12   and Paul Penzone

13                       IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15    MARNIE BRYAN,
                                                         NO.
16                      Plaintiff,

17    v.                                           NOTICE OF REMOVAL OF
18    MARICOPA COUNTY, a jural entity; PAUL MARICOPA COUNTY SUPERIOR
      PENZONE in his official capacity as Maricopa COURT CASE NO. CV2021-011427
19    County Sheriff; GARY and JANE DOE            TO THE UNITED STATES
      KAPLAN, a married couple; DOES 1-100,        DISTRICT COURT
20
                        Defendants.
21

22
            Defendants, Maricopa County and Paul Penzone, by and through undersigned
23

24   counsel and pursuant to 28 U.S.C. §§1441(c), §1446(a), and Rule 3.6, Rules of Practice of

25   the United States District Court for the District of Arizona, notice the removal of the above-
26
     captioned case, cause number CV2021-011427, from the Arizona Superior Court, Maricopa
27
     County, to this Court, and in support of removal assert the following:
28


                                                   1
      Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 54 of 56



1              1.   On or about July 19, 2021, Plaintiff filed a Complaint against Defendants in
2    the Superior Court of the State of Arizona for the County of Maricopa under the caption
3
     Marnie Bryan v. Maricopa County, et al., No. CV2021-011427. A copy of the Complaint
4
     and all other documents previously filed in this matter and served on Defendants is attached
5

6    hereto as Exhibit A.
7              2.   The Complaint was served on Defendants Maricopa County and Paul
8
     Penzone on July 27, 2020.
9
               3.   The Defendants have not pleaded, answered or otherwise appeared in the
10

11   action.
12             4.   This Notice of Removal is filed within 30 days after service of the Complaint
13
     and is therefore timely filed under 28 U.S.C. § 1446(b).
14
               5.   The lawsuit filed in Maricopa County, among other claims, alleges the
15

16   violation of Plaintiff’s rights under the Fourteenth Amendment of the U.S. Constitution and

17   federal Monell violations and is brought pursuant to 42 U.S.C. § 1983.
18
               6.   By reason of the above facts, (a) the United States District Court has original
19
     jurisdiction of this civil action pursuant to 28 U.S.C. §1331, because one or more claims
20
21   asserted by the Plaintiff arises under the Constitution, laws, or treaties of the United States;

22   and (b) the case is removable pursuant to 28 U.S.C. § 1441(c). All Defendants who have
23
     been served consent to the removal of this action.
24
               7.   A Notice of Filing of Notice of Removal, a true and correct copy of which is
25

26   attached as Exhibit B, has been filed in the Arizona Superior Court, County of Maricopa,

27   on behalf of Defendants.
28


                                                    2
      Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 55 of 56



1               WHEREFORE, Defendants respectfully requests that the above action now pending
2    in the Arizona Superior Court, Maricopa County, be removed to this Court.
3
                RESPECTFULLY SUBMITTED this 16th day of August, 2021.
4
                                                                           ALLISTER ADEL
5                                                                          MARICOPA COUNTY ATTORNEY
6
                                                                           BY: /s/ Pamela A. Hostallero
7                                                                              PAMELA A. HOSTALLERO
                                                                               JONATHAN C. SIMON
8                                                                              Deputy County Attorneys
                                                                               Attorneys for Defendants Maricopa
9                                                                              County and Paul Penzone
10
                                                       CERTIFICATE OF SERVICE
11
     I hereby certify that on August 16, 2021, I caused the foregoing document to be
12   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
13   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

14   Clerk of Court
     United States District Court
15
     Sandra Day O’Connor U.S. Courthouse
16   401 West Washington Street
     Phoenix, Arizona 85003-2161
17
     Scott Griffiths
18
     LAW OFFICE OF SCOTT GRIFFITHS PLLC
19   1753 East Broadway Road, Suite 101-258
     Tempe, AZ 85282
20   docket@griffithslawaz.com
     Attorney for Plaintiff
21

22
     /s/D. Shinabarger
23
     S:\CIVIL\CIV\Matters\CJ\2021\Bryan, Marnie v MC et al. 2021-138\Pleadings\Removal to DC\NO of Removal of MC Sup Crt to Dist Court 08.02.21.docx
24

25

26
27

28


                                                                                3
                 Case 2:21-cv-01410-CDB Document 1-3 Filed 08/16/21 Page 56 of 56


Debra Shinabarger

From:                              TurboCourt Customer Service <CustomerService@TurboCourt.com>
Sent:                              Monday, August 16, 2021 9:46 AM
To:                                Debra Shinabarger; Darcie Loucks
Subject:                           AZTurboCourt E-Filing Courtesy Notification


PLEASE DO NOT REPLY TO THIS EMAIL.

A party in this case requested that you receive an AZTurboCourt Courtesy Notification.

AZTurboCourt Form Set #5997825 has been delivered to Maricopa County - Superior Court.

You will be notified when these documents have been processed by the court.

Here are the filing details:
Case Number: CV2021011427 (Note: If this filing is for case initiation, you will receive a separate notification when the
case # is assigned.)
Filed By: Pamela Hostallero
AZTurboCourt Form Set: #5997825
Delivery Date and Time: Aug 16, 2021 9:46 AM MST

Forms:



Attached Documents:
Notice of Removal to Federal Court: Notice of Filing Notice of Removal
Exhibit/Attachment (Supporting): Exhibit A Notice of Removal from Maricopa County Superior Court to US District Court


E-Service notification was sent to the following recipient(s):

Scott Griffiths at scott@griffithslawaz.com




                                                                 1
